Citation Nr: 0618744	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  03-05 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
lupus with joint pain.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active military service from August 30, 2000 
to September 16, 2001.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.  The veteran subsequently relocated to Alabama. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.   

REMAND

The law provides that a Member of the Board who conducts a 
hearing on appeal, must be a participant in any final 
decision made on that appeal. 38 U.S.C.A. § 7107.  In August 
2003, the veteran testified at a hearing that was presided by 
a Veterans Law Judge who traveled to the RO.  However, the 
Board no longer employs the judge who conducted the hearing.  

In May 2006, the veteran was sent a letter informing him that 
since the judge who conducted his hearing was no longer 
employed by the Board, he would have the right to another 
hearing.   In May 2006, the veteran's response was received 
at the Board in which he unequivocally expressed his desire 
to attend a videoconference hearing before a Veterans Law 
Judge.  

In order to ensure full compliance with due process 
requirements, the case is REMANDED for the following action:   

Upon completion of any action or 
procedure deemed necessary, if any, the 
RO should make the arrangements to 
schedule the veteran to appear at a 
videoconference hearing before a Veterans 
Law Judge.  The RO should notify the 
veteran of the date, time and place of 
such a hearing by letter mailed to his 
current address of record.   All 
correspondence pertaining to this matter 
should be associated with the claims 
folder.  

Following the hearing, the case should then be returned to 
the Board for further appellate consideration, if in order.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  




_________________________________________________
JOAQUIN AGUAYO PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


